Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are total claims in original filing.  

Election/Restrictions
Election was made without traverse in the reply filed on 11/15/2022.  Species 1 of Figure 4 (First Embodiment) has been elected, upon which claims 1-3 and 6 read.   Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Accordingly, claims 1-3 and 6 are pending and are presented for examination.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “a rotor support member that rotatably supports a rotary shaft of the rotor”.  It (rotatably supports) is vague and indefinite.  It could read either (1) said rotor support member is rotatable to support a rotary shaft, or (2) said rotor support member supports a rotary shaft to rotate.  
Specification describes [0032] two features (1) “the rotary shaft 33 of the motor 30 is rotatably supported by both bearings 34, 35”; and it also describes (2) “upper case 61 serves as a rotor support member”.   
[0032] As shown in FIG. 4, the rotary shaft 33 of the motor 30 is rotatably supported by both a bearing 34 disposed in the upper case 61 and a bearing 35 disposed in the lower case portion 62. The upper case 61 supports the rotor 32 with a portion close to the controller 16. The upper case 61 serves as a rotor support member and is a part of the case 60 that houses the stator 31.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okinaga et al (US 20130057095 A1). 
As for claim 1, Okinaga discloses a rotary actuator “used in a shift-by-wire system for a vehicle” (is intended use, preamble), the rotary actuator comprising: 
a stator (11); 
a rotor (12) that is configured to be rotatable relative to the stator; 
a rotor support member (upper housing 15 by bearing 21) that rotatably supports a rotary shaft (22) of the rotor (refer 112 rejection for examiner’s claim interpretation); 
a controller (39, Fig. 5) that controls energization to the stator; 
a controller fixing member (16, Figs. 1, 8, 10) [0073] to which the controller is fixed; and 
a vibration absorber (47, Figs. 4-7) that prevents vibration transfer between the rotor support member and the controller fixing member (“This structure allows projections 47 to absorb vibrations with the aid of the spring characteristics, so that board assembled unit 39 (Fig. 5) can be held steadily and for a long term” [0060]). 
	The preamble, used in a shift-by-wire system for a vehicle, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 

As for claim 2, Okinaga discloses the rotary actuator according to claim 1, wherein the rotor support member (15) is a portion of a case that houses the stator, and the controller fixing member (16) is a cover that defines, together with the rotor support member, a space to house the controller therein (Figs., 1, 8, 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okinaga in view of Yamanaka (US 20160037659 A1).   
As for claim 3, Okinaga discloses the rotary actuator according to claim 2, wherein the controller fixing member is obvious being connected to the rotor support member in a shaft direction (Fig. 1).  Okinaga failed to explicitly disclose wherein the controller includes a connector connected to a terminal of the stator, and the terminal is inserted into the connector in a same direction as a direction in which the controller fixing member is connected to the rotor support member.
Yamanaka discloses the controller (4) includes a connector (56 and inherent connection, Figs. 1-2) connected to a terminal (end of stator wire 26) of the stator [0023], wherein the terminal is inserted into the connector in a shaft direction.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Yamanaka with that of Okinaga to have claimed feature for practical assembly. 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PONDELEK et al (US 20160254719 A1) in view of DE FILIPPIS et al (US 20150333589 A1).    
As for claim 1, PONDELEK discloses a rotary actuator “used in a shift-by-wire system for a vehicle” (is intended use, preamble), the rotary actuator comprising: 
a stator (in the motor 2) [0042]; 
a rotor (in the motor 2) [0041] that is configured to be rotatable relative to the stator; 
a rotor support member (upper housing 26a, bearing 94) that rotatably supports a rotary shaft (34) of the rotor; 
a controller (18, 20, Fig. 3) [0037] that controls energization to the stator; 
a controller fixing member (14) [0037] to which the controller is fixed. 
PONDELEK discloses a seal ring (90) between the rotor support member (26a) and the controller fixing member (14), but silent to describe as a vibration absorber that prevents vibration transfer therebetween.  
It is well known in the art that such seal ring is of a resilient element, and a resilient element has an inherent property of vibration absorb. 
DE FILIPPIS discloses a seal (38, Fig. 2) is of a resilient element, and a resilient element has an inherent property of vibration absorb [0091].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of DE FILIPPIS with that of PONDELEK to have the seal ring with a resilient element for vibration absorb.  
	The preamble, used in a shift-by-wire system for a vehicle, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 

As for claim 6, PONDELEK in view of DE FILIPPIS discloses the rotary actuator according to claim 1, wherein the vibration absorber (seal ring of PONDELEK in view of DE FILIPPIS) is an elastic member (rubber) that seals a space between the rotor support member and the controller fixing member, and it is obvious being secure airtightness in the space.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834